      Case 4:16-cv-01414 Document 557 Filed in TXSD on 01/25/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                    )
MARANDA LYNN ODONNELL, et al.       )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                                    Case No. 16-cv-01414
                                    )                                    (Consolidated Class Action)
HARRIS COUNTY, TEXAS, et al.        )                                    The Honorable Lee H. Rosenthal
                                    )                                    U.S. District Judge
            Defendants.             )
                                    )
____________________________________)

                     NOTICE AND EXPLANATION OF NEW LOCAL RULE

         The Harris County Criminal Court at Law Judges, Harris County, the Harris County

Sheriff, the Harris County Hearing Officers, and the Plaintiffs jointly file this Notice, informing

the Court that the Judges promulgated Amended Local Rule 9.1, see Exhibit 1, on January 17,

2019,1 eliminating the secured bail schedule as a means of making release and detention decisions.

The Rule was a collaborative effort: it was the product of intensive study by the Plaintiffs,

Defendants, and other stakeholders in Harris County, including the Sheriff and his command staff,

the Harris County District Attorney, the Harris County Public Defender, Presiding Judge Darrell

Jordan, and all sixteen judges of the Harris County Criminal Courts at Law. It was developed in

coordination with the District Attorney and Public Defender to ensure that its implementation is

feasible and has the support of all Harris County officials whose cooperation will be essential to

the misdemeanor bail system functioning in a constitutional and effective manner. The Judges’



1
 The parties may continue to refine the language jointly during the implementation process to clarify and to address
implementation issues. See, e.g., Exhibit 3 (the Judges intend to make the clarifying, non-substantive line-edits to the
Rule promulgated on Jan. 16, reflected in the redlined document). The parties will notify the Court promptly of any
updates to the local rule.

                                                           1
     Case 4:16-cv-01414 Document 557 Filed in TXSD on 01/25/19 Page 2 of 4



Rule requires implementation by February 16, 2018. Key provisions are explained in the

accompanying Brief. See Exhibit 2.

       The parties believe that the new rule provides a foundation for a broader, global settlement

and consent decree that could resolve Plaintiffs’ challenge to the County’s misdemeanor bail

policies and practices. The Parties are working toward that goal and are prepared to address the

details of the new rule at the February 1 hearing.




Date: January 25, 2019                               Respectfully Submitted,

/s/ Alec Karakatsanis                                /s/ Neal S. Manne
/s/ Elizabeth Rossi                                  Neal S. Manne
/s/ Charles Gerstein                                 Texas Bar No. 12937980
Alec George Karakatsanis                             nmanne@susmangodfrey.com
alec@civilrightscorps.org                            Lexie G. White
Elizabeth Rossi                                      Texas Bar No. 24048876
elizabeth@civilrightscorps.org                       lwhite@susmangodfrey.com
Charles Gerstein                                     Joseph S. Grinstein
charlie@civilrightscorps.org                         Texas Bar No. 24002188
Civil Rights Corps                                   jgrinstein@susmangodfrey.com
910 17th Street NW, Suite 200                        SUSMAN GODFREY L.L.P.
Washington, DC 20006                                 1000 Louisiana Street, Suite 5100
Telephone: (202) 681-2721                            Houston, Texas 77002
                                                     Telephone: (713) 651-9366
/s/ Susanne Pringle                                  Facsimile: (713) 654-6666
Susanne Pringle
Texas Bar No. 24083686                               /s/ Michael Gervais
springle@fairdefense.org                             Michael Gervais
Texas Fair Defense Project                           mgervais@susmangodfrey.com
314 E. Highland Mall Blvd.                           SUSMAN GODFREY L.L.P.
Suite 180                                            1301 Avenue of the Americas
Austin, Texas 78752                                  New York, New York 10019
Telephone: (512) 637-5220                            Telephone: (212) 336-8330
Facsimile: (512) 637-5224

Attorneys for Plaintiffs
/s/ A Van Fleet

                                                 2
    Case 4:16-cv-01414 Document 557 Filed in TXSD on 01/25/19 Page 3 of 4



G. Allan Van Fleet
Texas Bar No. 20494700
allanvanfleet@gmail.com
G. Allan Van Fleet, P.C.
6218 Elm Heights LN, Suite 201
Houston, TX 77081
(713) 826-1954

/s/ Mark Correro
Mark A. Correro
Texas Bar No. 24045702
Mark@CorreroLeisure.com
Correro & Leisure, P.C.
2909 Hillcroft Avenue, Suite 560
Houston, Texas 77057
Tel: 713.955.3323
Fax: 832.240.5353

Attorneys for Defendants Harris County Criminal Courts at Law Judges

/s/ Victoria Jimenez
OF COUNSEL, VINCE RYAN
Harris County Attorney

VICTORIA L. JIMENEZ
Assistant County Attorney
Federal I.D. No. 2522937
State Bar No. 24060021
1861 Old Spanish Trail
Houston, Texas 77054
Telephone: (832) 927-5211
Facsimile: (713) 755-8924
E-mail: victoria.jimenez@cao.hctx.net

Attorney for Defendant Sheriff Ed Gonzalez

/s/ Melissa L. Spinks
OF COUNSEL, VINCE RYAN
Harris County Attorney

MELISSA L. SPINKS
Assistant County Attorney
Federal I.D. 1312334

                                             3
     Case 4:16-cv-01414 Document 557 Filed in TXSD on 01/25/19 Page 4 of 4



State Bar No. 24029431
1019 Congress, 15th Floor
Houston, Texas 77002
Telephone: (713) 274-5132
Facsimile: (713) 755-8924
melissa.spinks@cao.hctx.net

Attorney for Defendant Harris County

HUSCH BLACKWELL LLP

By: /s/ Mike Stafford
Mike Stafford
State Bar No. 18996970
Katharine D. David
State Bar No. 24045749
Philip J. Morgan
State Bar No. 24069008
Benjamin R. Stephens
State Bar No. 24098472
600 Travis, Suite 2350
Houston, Texas 77002
Phone: (713) 647-6800
Fax: (713) 647-6884
mike.stafford@huschblackwell.com
kate.david@huschblackwell.com
phil.morgan@huschblackwell.com
ben.stephens@huschblackwell.com

Attorneys for Harris County and the Hearing Officers

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of January, 2019, I electronically filed the foregoing

with the clerk of the court for the U.S. District Court, Southern District of Texas, using the

electronic case filing system of the Court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.

                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi

                                                4
